UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6726


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DORMONIC MONTELARY JONES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:07-cr-00112-WO-1)


Submitted: March 30, 2022                                         Decided: April 22, 2022


Before NIEMEYER, DIAZ, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dormonic Montelary Jones, Appellant Pro Se. Angela Hewlett Miller, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dormonic Montelary Jones appeals the district court’s order granting in part and

denying in part Jones’ request for a sentence reduction pursuant to § 404 of the First Step

Act of 2018, Pub L. No. 115-391, 132 Stat. 5194. On appeal, we confine our review to the

issues raised in the informal brief. See 4th Cir. R. 34(b). Because Jones’ informal brief

does not challenge the basis for the district court’s disposition, he has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                             2